Citation Nr: 0833750	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in January 2008 and testified regarding his 
symptomatology. A transcript is of record.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  Combat in this matter is conceded.

3.  PTSD was incurred due to active service.

4.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicides.

5.  There is no competent medical evidence that the veteran's 
skin rash is related to service, to include presumed exposure 
to herbicides.


CONCLUSIONS OF LAW

1.  PTSD was incurred due to active service. 38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304(f) 
(2007).

2.  A skin rash was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred due to exposure to herbicides in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the notification requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, hearing 
testimony, and lay statements are associated with the claims 
file.  The veteran was not afforded a VA examination for his 
skin disability.  VA is to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  See 38 
U.S.C.A. § 5103A(d)(2), Charles v. Principi, 16 Vet. App. 370 
(2002).  However, in this case there is no competent evidence 
that relates the veteran's skin disability to Agent Orange or 
to active service. 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993). In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, plausibility, and consistency with other 
evidence submitted on behalf of the claimant. Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The law provides, however, that the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences. See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991). It is also clear that the Board is not required 
to accept a veteran's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service. 38 U.S.C.A. § 
1116(a)(1). The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 
percent or more within the time period specified for each 
disease. 38  C.F.R. § 3.307(a)(6)(ii). The presumption may be 
rebutted by affirmative, though not necessarily conclusive, 
evidence to the contrary. 38 U.S.C.A. § 1113(a); 38 C.F.R. § 
3.307(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, even if a 
veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

Entitlement to Service Connection for PTSD.

The medical evidence includes a diagnosis of PTSD that 
relates the veteran's PTSD to his experiences in Vietnam. 
This evidence is sufficient to establish both the current 
existence of PTSD, as well as a nexus between the PTSD and 
claimed stressors in active service. 38 C.F.R. § 3.304(f). 
Resolving all doubt in the veteran's favor, the Board will 
grant service connection for PTSD.

The General Counsel of VA addressed the issue of 
determinations as to whether a veteran engaged in combat with 
the enemy. The opinion held that the ordinary meaning of the 
phrase "engaged in combat with the enemy" requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis. Satisfactory proof 
that a veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence. VAOPGCPREC 12-99 (O.G.C. 
Prec. 12-99).

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 
264 (2004). A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding. VAOPGCPREC 12-99 (1999). Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence. Gaines v. 
West, 11 Vet. App. 353, 359 (1998). If a unit is shown to 
have participated in combat, the veteran's presence with his 
unit at the time of the combat is sufficient to verify his 
claimed stressors. See Pentecost v. Principi, 16 Vet. App. 
124 (2002).

The veteran's personnel records indicate that he served in 
Vietnam at DaNang Air Force base from April 23, 1965 to May 
19, 1966.  

Attachments to an RO memorandum of August 2005 include a 
chronology of VietCong/North Vietnamese Army (VC/NVA) attacks 
on the ten primary United States Air Force (USAF) operating 
bases in the Republic of Vietnam. This document reports that 
DaNang air base was attacked in July 1965 with one service 
member killed and three wounded. Another attack was 
documented in January 1966 which killed one service member 
and wounded six.

Evidence submitted with a statement in support of the 
veteran's claim in July 2006 includes internet articles from 
the 'virtualwall.org' which indicates that in July 1965 there 
was a sapper and mortar attack on the DaNang air base. One 
U.S. serviceman was killed.

The veteran testified during his Board hearing in January 
2008 that he witnessed two enemy attacks at the air base, and 
that he witnessed the death of a Sergeant he knew briefly.

While the DD214 does not show that the veteran received 
commendations or awards that warrant the conclusion that he 
participated in combat, he clearly saw combat action by 
virtue of his location at DaNang and as defined in applicable 
General Counsel and Sizemore precedent. Further, as noted 
above, if a unit is shown to have participated in combat, the 
veteran's presence with his unit at the time of the combat is 
sufficient to verify his claimed stressors. See Pentecost, 
supra.

Participation in combat is a determination that is to be made 
on a case-by-case basis, and requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See Moran v. Principi, 17 Vet. App. 149 
(2003). See also Sizemore v. Principi, 18 Vet. App. 264, 273-
74 (2004). That determination must be based on consideration 
of all evidence of record in each case, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence, and applying the benefit-of-the-
doubt standard if the evidence is in equipoise.

The evidence of record is at least in relative equipoise. 
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that PTSD was incurred in service. 38 
U.S.C.A. § 5107. In light of the foregoing, the Board 
determines that the evidence in totality, to include the 
veteran's credible testimony, weighs in favor of his service 
connection claim for PTSD, and therefore the claim is 
granted. 38 C.F.R. §§ 3.303, 3.304.

Entitlement to service connection for a skin rash.

The veteran seeks service connection for a skin rash. 
Specifically, he asserts that he developed a skin condition 
due to Agent Orange exposure. In light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Other than a single instance in 1961 of facial folliculitis 
associated with shaving, the veteran's service treatment 
records are negative for any complaints, diagnosis, or 
treatment of a skin condition. The veteran's March 1968 
separation examination notated no significant findings. 
Furthermore, on the Report of Medical History completed at 
separation, the veteran answered "no" when asked if he had a 
history of skin diseases. 

In a May 2005 written statement, Dr. MM, stated that the 
veteran had what appeared to be eczema on his arms. The 
examiner stated the veteran believed it came from his tour in 
Vietnam and to exposure to Agent Orange. 

There are no other medical records associated with the claims 
file that indicate the veteran has a skin condition.

The veteran is seeking service connection for a skin 
condition that he contends he developed as result of exposure 
to herbicides. The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116. Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide. See McCartt v. West, 12 Vet. App. 164 
(1999). Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents. The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e). See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

According to the veteran's DD214, the veteran served in the 
Republic of Vietnam. There is also no contradicting evidence 
of exposure to an herbicide agent. Therefore, the Board finds 
that the veteran is presumed exposed to Agent Orange. 
However, the Board notes that the veteran's skin rash has 
been diagnosed as apparent eczema, which is not a disease 
associated with herbicide exposure for purposes of the 
presumption. 38 C.F.R. § 3.309(e). As such, service 
connection is not warranted on a presumptive basis under 38 
C.F.R. § 3.309(e). 

As for consideration on a direct basis, there is no competent 
medical evidence of a nexus between the veteran's service and 
his claim of a skin condition, nor is there any competent 
medical evidence indicating a diagnosis of a skin condition 
after the veteran's separation from active duty. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's claim of a skin 
condition to any event or incident during active military 
duty.

The letter submitted by Dr. MM in May 2005 is of little 
probative value as it appears the physician did not review 
the veteran's service treatment records or medical records. 
Furthermore, the doctor did not state that he believed the 
veteran's skin disability was due to Vietnam and Agent 
Orange, but merely noted that this was the veteran's belief. 
As such, it appears the physician's statements were based 
upon the veteran's reported history. It is well settled that 
the transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

Nor is there any evidence of continuity of symptomatology. 
The first notation of skin disorder associated with the 
record is a March 2005 claim for service connection. This 
claim occurred approximately 37 years after the veteran's 
separation from service. This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence a skin condition 
within the first post-service year.  Accordingly, the 
statutory presumption contained in 38 C.F.R. §§ 3.307 and 
3.309 is not for application. 




Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for skin rash and the benefit-of-the-doubt 
rule is not for application. 38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Service connection for post traumatic stress disorder is 
granted, subject to the regulations governing monetary 
awards.

Service connection for a skin rash is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


